DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the steps” recited in claims 13-18, and “heat recovering unit” recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3 recites “a first section” should be corrected to “the first section” in order to improve the form of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In Reference to Claims 1-18
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
	In Claim 1, lines 14-17, recites “wherein a non-zero distance between the layers is within a range, in which the residence time for moving a gas molecule from one layer to the next layer is between 0.01 seconds to 10.0 seconds”, however it is not clear what is required from the claim recitations since the “residence time” can be varied via multiple variables such as engine operation (e.g. when engine is in idling or when the engine is in maximum speed, or certain condition of the system), or size of the purification devices, size of the engine etc. however the claim does not recite such limitation as to clearly ascertain the scope of the claim. For the purposes of treating the claim under prior art, the language is interpreted as any “residence time” which can fall between 0.01 seconds to 10.0 seconds in any condition. 
In Claim 6, line 3, “the adjacent sections” lacks antecedent basis.
In claim 13 lines 2, 6, 7 “the step of…” lacks antecedent basis. 
In Claim 13 lines 4-5 and 6-7, recites “applying diesel oil as reductant for converting nitrogen oxides of a catalyst into diatomic nitrogen and water in a diesel engine” and “method comprises the step of injecting evaporated diesel oil  
	In Claim 13, lines 14-17, recites “wherein a non-zero distance between the layers is within a range, in which the residence time for moving a gas molecule from one layer to the next layer is between 0.01 seconds to 10.0 seconds”, however it is not clear what is required from the claim recitations since the “residence time” can be varied via multiple variables such as engine operation (e.g. when engine is in idling or when the engine is in maximum speed, or certain condition of the system), or size of the purification devices, size of the engine etc. however the claim does not recite such limitation as to clearly ascertain the scope of the claim. For the purposes of treating the claim under prior art, the language is interpreted as any “residence time” which can fall between 0.01 seconds to 10.0 seconds in any condition. 
In Claim 12 recites “heat recovering unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following errors explicitly found in Claims 1, 6 and 12, 13 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15 and 17-18 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,347,511 B1 to Haines (Haines) in view of Pub No. US 2006/0286012 A1 to Socha et. al. (Socha).

In Reference to Claim 1
Haines teaches (except for the bolded and italic recitations below):
A selective catalytic reduction system applying diesel oil as reductant for converting nitrogen oxides (NOx) through a NO reduction process a catalyst into diatomic nitrogen (N2) and water (H2O) in a diesel engine, wherein the selective catalytic reduction system is configured to be installed and used in a two-stroke or a four-stroke diesel engine for marine purposes, wherein the selective catalytic reduction system comprises:
an oil injection system (42), a reactor (26), and 
a number of selective catalytic reduction catalysts (34) provided in at least a first section (34) comprising a plurality of layers (36, 38) (Haines teaches that there can be more than two #36) and in a second section (34) arranged downstream of the first section (34), comprising a plurality of layers (36, 38), wherein the reactor (26) configured to house the sections (34) in order to facilitate the NO oxidation process, wherein the distance between the sections (34) is larger than the thickness of the layers (36, 38), wherein a non-zero distance between the layers (36, 38) is within a range, in which the residence time for moving a gas molecule from one layer (36, 38) to the next layer (36, 38) is between 0.01 seconds to 10.0 seconds (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55). 
Haines teaches that the spacing between the layers (36, 38) is result effective variable (the spacing affects the NOx conversion efficiency). However In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and see MPEP 2144.05 II. A-B.


The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein the residence time is between 0.1 - 5.0 seconds (see at least Socha Figs.1-3 and paragraphs 36, 46-47) (see rejection to claim 1 above).

In Reference to Claim 3
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), the residence time is 0.2 - 2.5 seconds (see at least Socha Figs.1-3 and paragraphs 36, 46-47) (see rejection to claim 1 above).

In Reference to Claim 4
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein the selective catalytic reduction system (34) comprises a first section comprising two or more layers (36, 38) provided in a non- zero distance from each other (Haines also teaches that catalyst #36 can have multiple layers such that higher NO.sub.x conversion rates may be obtained by the use of multiple NO.sub.x conversion catalyst units depending upon the level of NO.sub.x conversion desired) (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).

In Reference to Claim 5


In Reference to Claim 6
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein a plate member (30) is provided between at least some of the adjacent sections (34) (Haines teaches that the heater (30) can be located downstream of the injector (42) and to burn the HC during cold start therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the heater (30) also between the two SCR (34) after the second injector (42) in order to burn the HC during 

In Reference to Claim 7
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), the selective catalytic reduction catalysts (34) are arranged in layers each having a thickness within the range 5-1000 mm, or in the range 50-500 mm, or 100-400 mm (Socha does teach an example in which the catalyst has length of 3 inches) (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55) (see at least Socha Figs.1-3 and paragraph 62).

In Reference to Claim 12
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein the selective catalytic reduction system comprises a heat recovering unit (40) (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55)

In Reference to Claim 13
Haines teaches (except for the bolded and italic recitations below):
A method for nitrogen oxides reduction, 

applying diesel oil as reductant for converting nitrogen oxides of a catalyst (34) into diatomic nitrogen and water in a diesel engine (12) (via injector (42), 
wherein the method comprises the step of injecting evaporated diesel oil  into the exhaust entering a reactor (26), 
the method comprises the step of carrying out a NOx conversion including a NO oxidation followed by a heterogeneous catalyzing process followed by a homogeneous catalyzing process by applying a number of selective catalytic reduction catalysts (36) provided in a first section (34) having a plurality of layers (36, 38), and in a second section (34) arranged downstream from the first section (34), the second section (34) comprising a plurality of layers (36, 38) (Haines teaches that there can be more than two #36),
wherein the distance (spaced) between the sections (34) is larger than the thickness of the layers (36, 38), 
wherein a non-zero distance between the layers is within range, in which the residence time for moving a gas molecule from one layer (36, 38) to the next layer (36, 38) is between 0.01 seconds to 10.0 seconds (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55). 
Haines teaches that the spacing between the layers (36, 38) is result effective variable (the spacing affects the NOx conversion efficiency). However Haines is silent (bolded and italic recitations) as to the distance between the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and see MPEP 2144.05 II. A-B.

In Reference to Claim 14


In Reference to Claim 15
The method according to claim 13 (see rejection to claim 13 above), wherein the residence time is between 0.2 - 2.5 seconds (see at least Socha Figs.1-3 and paragraphs 36, 46-47) (see rejection to claim 1 above).

In Reference to Claim 17
The method according to claim 13 (see rejection to claim 13 above), wherein method comprises the step of providing the at least one additional section in a non-zero distance from the first section (34) (Haines also teaches that catalyst #36 can have multiple layers such that higher NO.sub.x conversion rates may be obtained by the use of multiple NO.sub.x conversion catalyst units depending upon the level of NO.sub.x conversion desired therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have multiple layers or sections in order to purify the NOx as desired) (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).

In Reference to Claim 18
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Socha and further in view of Pub No US 2017/0304810 A1 to Bernadini et. al. (Bernadini).

In Reference to Claim 8
Haines in view of Socha teaches (except for the bolded and italic recitations below):
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein the selective catalytic reduction catalysts (34) are selected among the following: Ce/Cu-ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe- ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5, wherein the selective catalytic reduction catalysts are calcinated respectively after Cu, Fe or Mg adding and after Ce and Zr adding (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).
Haines in view of Socha is silent (bolded and italic recitations above) as to the SCR (34) are selected among the following: Ce/Cu-ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe- ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5, wherein 

In Reference to Claim 9
Haines in view of Socha teaches (except for the bolded and italic recitations below):
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein the selective catalytic reduction catalysts are selected among the following. Ce/Cu-ZSM-S, Ce-Zr/Cu-ZSM-S, Ce/Fe-ZSM-5 or Ce-Zr/Fe-ZSM-S, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-S, wherein Cu, Fe or Mg and Ce and Zr is added at same time and the powder is calcined after the adding of Cu, Fe or Mg and Ce and Zr (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).
Haines in view of Socha is silent (bolded and italic recitations above) as to the SCR (34) are selected among the following: Ce/Cu-ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe- ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5, wherein the selective catalytic reduction catalysts are calcinated. However it is known in the art before the effective filing date of the claimed invention that the SCR are selected among the following: Ce/Cu-ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe- ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5, wherein the selective catalytic reduction catalysts are calcinated. For example, Bernadini teaches that the SCR are selected among the following: Ce/Cu-ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe- ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5, wherein the selective catalytic reduction catalysts are calcinated. Bernadini further teaches that such SCR removes NOx within the exhaust gases (see at least Takagi Fig.1 and paragraphs 62, 75-76, 107-108, 132-145). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the SCR of Haines in view of Socha is selected among the following: Ce/Cu-ZSM-5, Ce-Zr/Cu-ZSM-5, Ce/Fe- ZSM-5 or Ce-Zr/Fe-ZSM-5, Ce/Mg-ZSM-5 or Ce-Zr/Mg-ZSM-5, wherein the selective catalytic reduction catalysts are calcinated as evidence by Bernadini in order to purify NOx within the exhaust gases.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Socha and further in view of Pub No US 2010/0003171 A1 to Samaras et. al. (Samaras).

In Reference to Claim 10
Haines in view of Socha teaches (except for the bolded and italic recitations below):
The selective catalytic reduction system t» according to claim 1 (see rejection to claim 1 above), wherein the selective catalytic reduction system comprises a tubular structure extending centrally along the longitudinal axis of the reactor, wherein the tubular structure extends through the first section (34) and protrudes therefrom (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).
Haines in view of Socha is silent as to having comprises a tubular structure extending centrally along the longitudinal axis of the reactor, wherein the tubular structure extends through the first section (34) and protrudes therefrom. However it is known in the art before the effective filing date of the claimed invention to have a tubular structure extending centrally along the longitudinal axis of the reactor and extends through the first section. For example, Samaras teaches a tubular structure (10a, 10b) extending centrally along the longitudinal axis of the reactor (1) and extends through the first section (4a). Samaras further teaches that having such structure provides improve .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Socha and further in view of Pub No US 2017/0036165 A1 to Schmid et. al. (Schmid). 

In Reference to Claim 11
Haines in view of Socha teaches (except for the bolded and italic recitations below):
The selective catalytic reduction system according to claim 1 (see rejection to claim 1 above), wherein the selective catalytic reduction system (10) comprises a diffuser (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).
Haines in view of Socha is silent (bolded and italic recitations above) as to having a diffuser. However, it is known in the art before the effective filing date of the claimed invention to have a diffuser within the SCR system. For example, Schmid teaches to have a diffuser (34) upstream of the SCR catalysts (32). Schmid further teaches that having such structure provides the reductant being evenly distributed across the plurality of SCR catalysts (see at least Schmid Fig.3 and paragraphs 23, 29). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haines in view of Socha to include the diffuser as taught by Schmid in order to evenly distributed the reductant across the plurality of SCR catalysts.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haines in view of Socha and further in view of Pub No US 2016/0084130 A1 to Yahata et. al. (Yahata).

In Reference to Claim 16
Haines in view of Socha teaches (except for the bolded and italic recitations below):
The method according to claim 13 (see rejection to claim 13 above), wherein the method comprises 
the step of cracking at least a portion of the evaporated diesel oil, carrying out a heterogeneous NOx conversion that causes formation of the radical NH4, wherein the radical NH4 is used for carrying out homogeneous NOx conversion (see at least Haines Fig. 1 and column 3 lines 1-67, column 4 lines 1-55, column 5 lines 15-55).
Haines teaches to heat the heater to burn HC however Haines in view of Socha does not explicitly teach (bolded and italic recitations above) to cracking at least a portion of the evaporated diesel oil. However, it is known in the art before .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2007/0081934 A1 to Hubig et. al. (Hubig) teaches having multiple section of SCR with multiple layers within. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 3, 2021